Case 1:19-cr-00007-JMS Document 65 Filed 08/10/20 Page 1 of 11        PageID #: 350




                 IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII


 UNITED STATES OF AMERICA,                   CR. NO. 19-00007 JMS

             Plaintiff,                      ORDER DENYING DEFENDANT’S
                                             MOTION FOR COMPASSIONATE
       vs.                                   RELEASE, ECF NO. 58

 ALDEN SOUZA-HOLLOWAY,

             Defendant.


             ORDER DENYING DEFENDANT’S MOTION FOR
                COMPASSIONATE RELEASE, ECF NO. 58

                              I. INTRODUCTION

             Defendant Alden Souza-Holloway (“Defendant”) moves, pursuant to

18 U.S.C. § 3582(c)(1)(A)(i), for compassionate release from USP Lompoc, based

on a pre-existing medical condition (obesity) and the COVID-19 pandemic. The

court determines that Defendant has failed to show extraordinary and compelling

reasons to warrant release, and, even if he had, the court would deny the motion

based on a consideration of the applicable 18 U.S.C. § 3553(a) factors. Thus,

based on the following, the motion is DENIED.




                                         1
Case 1:19-cr-00007-JMS Document 65 Filed 08/10/20 Page 2 of 11                 PageID #: 351




                                  II. BACKGROUND

              Defendant is a 35-year-old inmate incarcerated at USP Lompoc, and

is scheduled for release from custody on January 26, 2035. See https://www.bop.

gov/inmateloc/ (last visited August 10, 2020).

              Defendant pled guilty on September 19, 2019 to Counts 1 through 4

of an Indictment charging him with distributing fifty grams or more of

methamphetamine (Counts 1 and 2); possessing with intent to distribute fifty grams

or more of methamphetamine (Count 3); and being a felon in possession of a

firearm (Count 4). See Presentence Investigation Report (“PSR”) ¶¶ 2-5, 12, ECF

No. 45 at PageID #132, 134. On February 3, 2020, Defendant was sentenced to a

total term of 210 months imprisonment, and a total term of five years of supervised

release. ECF Nos. 50, 51.1

              Defendant submitted a request for compassionate release to USP

Lompoc’s Warden on June 3, 2020. See ECF No. 64. The request was denied on

July 6, 2020. See id. On July 20, 2020, Defendant, represented by counsel, filed

the instant motion for compassionate release, seeking a sentence reduction to time




       1
         Defendant’s total offense level 35, Criminal History Category III, resulted in an
advisory United States Sentencing Guideline range of 210 to 262 months incarceration. For
counts 1-3, Defendant was sentenced at the bottom of that Guideline range, 210 months. See
ECF No. 52.

                                              2
Case 1:19-cr-00007-JMS Document 65 Filed 08/10/20 Page 3 of 11            PageID #: 352




served, coupled with any appropriate amendment of the conditions of supervised

release. ECF No. 58-1 at PageID #247. On August 5, 2020, the Government filed

its Response. ECF No. 63. And on August 6, 2020, Defendant filed a

supplemental exhibit relating to the exhaustion of his administrative remedies.

ECF No. 64.

                                    III. DISCUSSION

A.    Legal Standard

               Defendant moves for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A), as amended by the First Step Act of 2018,2 which provides as

relevant:

               [T]he court, upon motion of the Director of the Bureau of
               Prisons, or upon motion of the defendant after the
               defendant has fully exhausted all administrative rights to
               appeal a failure of the Bureau of Prisons to bring a
               motion on the defendant’s behalf or the lapse of 30 days
               from the receipt of such a request by the warden of the
               defendant’s facility, whichever is earlier, may reduce the
               term of imprisonment . . . after considering the factors set
               forth in [18 U.S.C.] section 3553(a) to the extent that
               they are applicable, if it finds that—

                     (i) extraordinary and compelling reasons warrant
               such a reduction;
               ....



      2
          Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018).

                                               3
Case 1:19-cr-00007-JMS Document 65 Filed 08/10/20 Page 4 of 11          PageID #: 353




             and that such a reduction is consistent with applicable
             policy statements issued by the Sentencing
             Commission[.]

             Thus, the court may reduce Defendant’s sentence if: 1) Defendant has

exhausted the required administrative remedies; 2) Defendant has shown that

“extraordinary and compelling reasons” warrant the reduction; and 3) the reduction

is consistent with applicable Sentencing Commission’s policy statements. Here,

Defendant has submitted evidence showing that he exhausted his administrative

remedies. See ECF No. 64.

             The United States Sentencing Commission’s policy statement, United

States Sentencing Guideline (“Guideline”) § 1B1.13, provides, as relevant to

Defendant, that the court may grant a motion for compassionate release only if,

after consideration of the applicable § 3553(a) factors, the court determines that

extraordinary and compelling reasons exist to warrant a sentence reduction, the

defendant is not a danger to another person or to the community, and a sentence

reduction is consistent with the policy statement.

             Guideline § 1B1.13 provides three specific examples of extraordinary

and compelling reasons for compassionate release—the defendant’s terminal

medical condition, deterioration of health due to advanced age, and extenuating

family circumstances—along with a fourth, catch-all provision granting discretion


                                          4
Case 1:19-cr-00007-JMS Document 65 Filed 08/10/20 Page 5 of 11           PageID #: 354




to the Bureau of Prisons (“BOP”) Director to determine whether other

extraordinary and compelling reasons exist. See Guideline § 1B1.13 n.1(A)-(D).

In a detailed analysis, this court previously determined that the “discretion to

determine whether ‘other’ extraordinary and compelling reasons exist granted by

[Guideline § 1B1.13 n.1(D)] to the BOP Director applies equally to the court when

ruling on motions for compassionate release.” United States v. Hernandez, 2020

WL 3453839, at *4 (D. Haw. June 24, 2020). The court incorporates that analysis

here.

B.      Extraordinary and Compelling Reasons

             Defendant bears the burden to establish extraordinary and compelling

reasons that warrant compassionate release. See, e.g., United States v. Bolden,

2020 WL 4286820, at *3 (W.D. Wash. July 27, 2020); United States v. Proudfoot,

2020 WL 4284128, at *4 (D. Or. July 27, 2020). Here, Defendant contends that he

should be released from custody because: 1) he is severely obese, with a BMI in

excess of 40%; and 2) he is at great risk, particularly given the historical numbers

of COVID-19 at USP Lompoc. The court addresses both of these arguments.

             As to his first contention, the court agrees that Defendant has an

underlying medical condition that places him at an increased risk for severe illness

from COVID-19. According to the Centers for Disease Control and Prevention


                                          5
Case 1:19-cr-00007-JMS Document 65 Filed 08/10/20 Page 6 of 11                  PageID #: 355




(“CDC”), individuals with “[o]besity (body mass index [BMI] 30 or higher)” fall

into this high risk category. See https://www.cdc.gov/coronavirus/2019-ncov/

need-extra-precautions/people-with-medical-conditions.html (last visited August

10, 2020). In short, it is beyond question that Defendant’s pre-existing medical

condition places him at an increased risk.

              Second, although USP Lompoc 3 certainly had a high number of

COVID-19 cases in the past, the same is not true at the present time. During the

course of the pandemic, out of a total of 726 inmates tested at USP Lompoc, 133

have tested positive for COVID-19. See https://www.bop.gov/coronavirus/

(COVID-19 resource page) (last visited August 10, 2020). But BOP currently

reports “confirmed active cases” are limited to 1 inmate and no staff members at

USP Lompoc. Id. Thus, USP Lompoc simply does not pose the threat it did

several months ago.

              The court concludes based on the existing evidence that Defendant

has failed to demonstrate that extraordinary and compelling reasons warrant




       3
          USP Lompoc is a medium-security penitentiary with a separate but adjacent minimum-
security satellite camp. The USP (that is, the USP alone and not the camp) presently houses 888
inmates. See bop.gov/locations/institutions/lom/ (last visited August 10, 2020).



                                               6
Case 1:19-cr-00007-JMS Document 65 Filed 08/10/20 Page 7 of 11                    PageID #: 356




compassionate release. Although Defendant’s severe obesity 4 places him at a

higher risk if he contracts COVID-19, he has no other medical conditions that

place him at an elevated risk. 5 Further, Defendant is 35 years old, and the number

of COVID-19 cases at USP Lompoc has dropped dramatically over the past few

months.6 In short, although Defendant has demonstrated that his obesity places




       4
          Several courts have determined that obesity—alone or paired with hypertension—does
not by itself provide adequate grounds for compassionate release. See e.g., United States v.
Lavatai, 2020 WL 4275258 (D. Haw. July 24, 2020); United States v. Wilfred, 2020 WL
4365531, at *5 (E.D. La. July 30, 2020); United States v. Gordon, 2020 WL 3971013, at *3
(E.D. Mich. July 14, 2020); United States v. Whiteman, 2020 WL 4284619, at *1 (E.D. Pa. July
27, 2020; United States v. Takewell, 2020 WL 4043060, at *3 (W.D. La. July 17, 2020); United
States v. Wax, 2020 WL 3468219, at *2-3 (D.N.J. June 25, 2020).
       5
          The United States oddly states that Defendant’s obesity alone “constitutes an
extraordinary and compelling [reason for] release.” See ECF No. 63 at PageID #329. But the
United States Attorney’s Office for the District of Hawaii did not take such a position in another
case involving a severely obese defendant. See United States v. Williams, Cr. No. 06-00079 JMS
at ECF No. 2939. Regardless, to the extent the United States suggests that obesity standing
alone qualifies as a compelling and extraordinary reason warranting release, the court disagrees.
Obesity is certainly an important factor to consider in determining whether extraordinary and
compelling reasons warrant release, but there are other important considerations as well. And
one of those considerations is the risk that a particular defendant will in fact contract COVID-19
at his or her BOP facility. See, e.g., United States v. Miller, WL 4547809, at *4 (E.D. Va. Aug.
6, 2020) (finding that a medical condition warrants release where a defendant shows “both a
particularized susceptibility and a particularized risk of contracting the coronavirus.”); United
States v. Quinones, 2020 WL 4529365, at *5 (W.D.N.Y. Aug. 6, 2020).
       6
          USP Lompoc is separate from FCI Lompoc. FCI Lompoc previously was a COVID-19
“hot spot” with a significant number of infections. Like USP Lompoc, FCI Lompoc has greatly
reduced its cases, with, as of August 10, 2020, 1 inmate and 1 staff member with “confirmed
active cases.” See https://www.bop.gov/coronavirus/ (COVID-19 resource page) (last visited
August 10, 2020). See also Declaration of Lawrence Cross, ECF No. 63-1.


                                                7
Case 1:19-cr-00007-JMS Document 65 Filed 08/10/20 Page 8 of 11                   PageID #: 357




him at a higher risk if he contracts COVID-19, he has failed to show that at the

present time USP Lompoc is an unsafe facility.

              And to the extent that Defendant makes a more generalized argument

regarding the risk of contracting COVID-19 in a BOP facility, the court disagrees.

See, e.g., United States v. Drummondo-Farias, ___ F. Supp. 3d ___, 2020 WL

2616119, at *5 (D. Haw. May 19, 2020) (“Additionally, ‘[g]eneral concerns about

possible exposure to COVID-19 do not meet the criteria for extraordinary and

compelling reasons for a reduction in sentence set forth in the Sentencing

Commission’s policy statement[.]’”) (quoting United State v. Eberhart, ___ F.

Supp. 3d ___, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020)).

C.     Section 3553(a) Factors

              Even if Defendant had demonstrated the required extraordinary and

compelling reasons exist to justify compassionate release, the court would deny the

motion based on a consideration of the § 3553(a) factors.

              As relevant to this case, the § 3553(a) factors include: 1) the nature

and circumstances of the offense and the history and characteristics of the

defendant; 7 and 2) the need for the sentence imposed: (a) to reflect the seriousness


       7
         As part of the § 3553(a) analysis, the court considers Defendant’s post-offense conduct,
including his rehabilitation while in custody. See Pepper v. United States, 562 U.S. 476, 491
(2011).

                                                8
Case 1:19-cr-00007-JMS Document 65 Filed 08/10/20 Page 9 of 11          PageID #: 358




of the offense, to promote respect for the law, and to provide just punishment for

the offense; (b) to afford adequate deterrence to criminal conduct; (c) to protect the

public from further crimes of the defendant; and (d) to provide the defendant with

needed educational or vocational training, medical care, or other correctional

treatment in the most effective manner. 18 U.S.C. § 3553(a)(1)-(2). And under the

parsimony clause, the court must “impose a sentence sufficient, but not greater

than necessary, to comply with the purposes set forth” in § 3553(a)(2).

             Defendant’s offense conduct, as set forth in the PSR, is disturbing.

For example, on October 30, 2018, Defendant arranged to sell two ounces of

methamphetamine to a confidential source and undercover officer (“UC”). During

the course of the transaction, Defendant “sent a 14-year old female . . . from his car

to the UC’s vehicle to deliver the drugs and receive payment.” PSR ¶ 15, ECF No.

45 at PageID # 134. On November 6, 2018, Defendant sold the UC 222 grams of

methamphetamine. Next on January 5, 2019, Defendant was arrested after a traffic

stop and found to possess over 500 grams of methamphetamine and a shotgun with

ammunition in the truck of the vehicle. Defendant admitted that he possessed the

shotgun “for protection, due to his drug distribution activities.” PSR ¶¶ 16-18,

ECF No. 45 at PageID #134-35. During a post-arrest statement, Defendant




                                          9
Case 1:19-cr-00007-JMS Document 65 Filed 08/10/20 Page 10 of 11                PageID #: 359




admitted that he “usually received a minimum of 2 pounds of methamphetamine

from his cousin at a time, on consignment.” PSR ¶ 18, ECF No. 45 at PageID

# 135.

              These facts are troubling—Defendant admitted that he was a large-

scale trafficker, and the evidence showed that he used a 14-year-old minor to assist

him in the distribution of methamphetamine and possessed a firearm to protect his

drug trade. Further, Defendant still has a significant portion of his sentence to

serve—he is not scheduled for release from custody until January 26, 2035, leaving

over 14 years of his sentence to serve. See https://www.bop.gov/inmateloc/ (last

visited August 10, 2020).8 Indeed, the court sentenced Defendant to his 210-

month term just over six months ago. ECF No. 50. Reducing Defendant’s

sentence to time served, given the nature of his offenses, would severely

undermine the goals of sentencing set forth in § 3553(a)(2).




         8
           When evaluating the § 3553(a) factors, many district courts have considered the
amount of time remaining on a defendant’s sentence—whether short or long—in determining
whether to grant compassionate release. See, e.g., United States v. Maka, 2020 WL 2544408, at
*4 (D. Haw. May 19, 2020); United States v. Bogdanoff, F. Supp. 3d , 2020 WL 2307315, at
*6 (E.D. Pa. May 8, 2020); United States v. Moskop, 2020 WL 1862636, at *1-2 (S.D. Ill. Apr.
14, 2020); United States v. Farmer, 2020 WL 4057550, at *2 (N.D. Ohio July 20, 2020); United
States v. Steffey, 2020 WL 3840558, at *1 (D. Nev. July 8, 2020).

                                             10
Case 1:19-cr-00007-JMS Document 65 Filed 08/10/20 Page 11 of 11                PageID #: 360




             In sum, the court finds that Defendant has not established the requisite

extraordinary and compelling reasons to warrant compassionate release, and, even

if he did, the court would deny the motion based on the relevant § 3553(a) factors.

                                 IV. CONCLUSION

             For the foregoing reasons, Defendant’s motion for compassionate

release, ECF No. 58, is DENIED.

             IT IS SO ORDERED.

             DATED: Honolulu, Hawaii, August 10, 2020.




                                           /s/ J. Michael Seabright
                                          J. Michael Seabright
                                          Chief United States District Judge




  United States v. Souza-Holloway, Cr. No. 19-00007 JMS, Order Denying Defendant’s Motion
  for Compassionate Release, ECF No. 58




                                           11
